Exhibit 10.3

November 8, 2007

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California 94925

Gentlemen:

Reference is hereby made to that certain Eighth Amended and Restated Loan and
Security Agreement dated as of June 19, 2006, as amended by the First Amendment
thereto dated as of April 27, 2007 (the “Loan Agreement”) by and among
Restoration Hardware, Inc. (the “Company”), the other Borrowers party thereto,
the Lenders party thereto, and Bank of America, N.A., as agent for the Lenders
(in such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the meaning given such terms in the Loan Agreement

The Agent, with the permission of the Company, has discussed with Catterton
Partners Management Company (together with its affiliates, “Catterton”) the
proposed acquisition by a newly formed entity controlled by Catterton (the
“Parent”) of the Company by means of a merger of a newly formed wholly owned
subsidiary of the Parent (“Merger Sub”) with and into the Company, with the
Company being the surviving entity (the “Acquisition”) pursuant to a Merger
Agreement dated as of November 8, 2007 among the Company, the Parent and the
Merger Sub (the “Acquisition Agreement”) and the desire by Catterton, in
connection with such Acquisition, to continue the credit facility provided
pursuant to the Loan Agreement and the other Loan Documents on substantially the
same terms and conditions as those presently existing in the Loan Documents.
Pursuant to the Loan Agreement, the Acquisition would constitute a Change in
Control under the Loan Documents, which Change in Control would trigger an Event
of Default pursuant to Section 10.1.10 of the Loan Agreement. In addition, the
merger of Merger Sub with and into the Company is prohibited by Section 8.2.1 of
the Loan Agreement and would trigger an Event of Default pursuant to
Section 10.1.3 of the Loan Agreement. Consent by the Majority Lenders is
required to waive such Default or Event of Default and to waive and/or amend
such covenant and to permit the Acquisition.

We hereby confirm that the Majority Lenders (a) consent to the Acquisition, and
(b) waive any Default or Event of Default under Sections 10.1.3 and 10.1.10 of
the Loan Agreement or any breach of Section 8.2.1 thereof in connection
therewith, subject, in each case, to the following:

 

1



--------------------------------------------------------------------------------

Restoration Hardware, Inc.

November 8, 2007

Page 2

 

1. From and after the date hereof until the date of the Acquisition, no Material
Adverse Effect shall have occurred.

 

2. Except as expressly waived or consented to hereby, no Default or Event of
Default shall exist at the time of the Acquisition or shall arise therefrom.

 

3. After giving effect to the consummation of the Acquisition, Availability
shall be in an amount at least equal to the greater of (a) the amount of
Availability immediately prior to the consummation of the Acquisition, or
(b) $22,500,000.

 

4. After giving effect to the Acquisition, the capital structure of the Company
shall be substantially as described in the business plan prepared by Catterton
dated October 18, 2007 which has been delivered to the Agent or shall otherwise
be reasonably satisfactory to the Agent.

 

5. The Lenders shall not be obligated to make any Loan or issue any Letter of
Credit in connection with, or in order to consummate, the Acquisition.

 

6. The Agent shall have been paid for its own account and the account of the
Lenders an amendment fee in an amount equal to 5 basis points of each Lender’s
outstanding Revolving Loan Commitment. A portion of such amendment fee in the
sum of $50,000 shall be paid on the date hereof by Catterton. The balance shall
be due and payable by the Company in full on the date of the Acquisition but
only if the Acquisition is consummated. Such amendment fee payable hereunder
shall be fully earned on the date when payment is due and shall not be subject
to refund or rebate under any circumstances (including without limitation, with
respect to the $50,000 installment of the amendment fee paid on the date hereof,
the failure of Catterton to consummate the Acquisition).

 

7. The Company shall have paid the Agent the fees described in a certain
Amendment Fee Letter of even date herewith and shall have reimbursed the Agent
for all reasonable out-of-pocket costs and expenses, including attorneys’ fees
and expenses, incurred by the Agent through the date of the Acquisition and
invoiced prior to the date of the Acquisition.

 

8. In addition to the other conditions set forth in this letter, this waiver
shall not be effective until each of the following conditions precedent have
been satisfied:

 

  a. The Agent shall have received a fully executed copy of this consent and
waiver.

 

  b. The Agent shall have received true copies of the Acquisition Agreement and
the other instruments, documents and agreements evidencing the Acquisition, each
of which shall be reasonably satisfactory to the Agent. The Agent acknowledges
that the terms of the Acquisition Agreement as furnished to the Agent
contemporaneously with the execution of this agreement are satisfactory.



--------------------------------------------------------------------------------

Restoration Hardware, Inc.

November 8, 2007

Page 3

 

  c. The Agent shall have received a certificate from the Company certifying
that the Acquisition has been consummated. If such certificate has not been
received by April 30, 2008, this consent and waiver shall be deemed void and of
no force and effect.

 

  d. The Agent shall have received such additional closing documentation with
respect to the transactions contemplated by this letter as the Agent and its
counsel may have reasonably requested.

 

9. Effective as of the closing date of the Acquisition, the definition of
“Change in Control” in the Loan Agreement will be amended and restated to read
as follows:

“Change in Control” – the occurrence of any of the following:

(a) the failure of the Lead Borrower to own, beneficially and of record, 100% of
the capital stock of all of the other Borrowers;

(b) the occurrence of any event or circumstance such that the Lead Borrower does
not have the power to elect all directors of all other Borrowers; or

(c) the acquisition, by any group (within the meaning of the Securities Exchange
Act of 1934, as amended) or by any Person, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission), directly or
indirectly, of 40% or more of the issued and outstanding capital stock of the
Lead Borrower having the right to vote for the election of directors of the Lead
Borrower other than Catterton Partners Management Company or any of its
Affiliates; or

(d) Continuing Directors cease for any reason to constitute at least a majority
of the Board of Directors of the Lead Borrower; provided that any individual
nominated on behalf of Catterton Partners Management Company and/or any of its
Affiliates to fill a seat held by a prior nominee of Catterton Partners
Management Company and/or any of its Affiliates shall be considered to be a
Continuing Director.

 

10. The approval of the Acquisition shall in no way constitute a modification or
waiver of any of the Agent’s or the Lenders’ rights, or the Company’s
obligations, under the Loan Agreement or any other Loan Documents, each of which
(except as expressly waived or modified herein) remain in full force and effect.
It is hereby agreed to and understood by the parties that, subject to the
provisions of Paragraph 9 hereof, this consent and waiver is a one time waiver
related to the Acquisition and the resulting change in control and merger and is
not an amendment to the Loan Agreement to permit any other investment or change
in control on any other occasion nor is it a waiver of any other Default or
Event of Default now existing or hereafter arising under the Loan Agreement.

 



--------------------------------------------------------------------------------

Restoration Hardware, Inc.

November 8, 2007

Page 4

 

If the foregoing correctly sets forth our understanding, please indicate your
agreement by signing below.

 

Very truly yours, BANK OF AMERICA, N.A., as Agent and Lender By:   /s/ Stephen
J. Garvin Name:   Stephen J. Garvin Title:   Managing Director THE CIT
GROUP/BUSINESS CREDIT, INC., as Co-Administrative Agent and as a Lender By:  
/s/ Adrian Avalos Name:   Adrian Avalos Title:   Vice President

WELLS FARGO RETAIL FINANCE, LLC,

as Documentation Agent and as a Lender

By:   /s/ Matthew N. Williams Name:   Matthew N. Williams Title:   Vice
President

 

AGREED AND ACCEPTED: RESTORATION HARDWARE, INC., as Lead Borrower By:   /s/
Chris Newman Name:   Chris Newman Title:   Chief Financial Officer THE MICHAELS
FURNITURE COMPANY, INC., as a Borrower By:   /s/ Chris Newman Name:   Chris
Newman Title:   Chief Financial Officer